Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 02/01/2022. By this amendment,
Claims 4, 13-14, and 20 have been canceled.
Claims 21-22 are new claims.
Claims 1-3, 5-12, 15-19, and 21-22 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the Patent No. 10,705758, dated 07/07/2020, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Number of claims allowed: 18.
Allowed claims: 1-3, 5-12, 15-19, and 21-22.

The following is an Examiner’s statement of reasons for allowance: The prior art of 

	The closest art of record, Kitagawa et al. (US 2015/0234603), discloses a method for using a microcontroller to operate memory device with variable trim parameters. The multiplexer #108 reads the mode register #106 and selects the input from fuse #104.sub.1 as an output. The resultant output from the multiplexer #108 is loaded into a lookup table #110, corresponding to the selected mode. The method allows optimized trim parameters stored in a register read by a control circuit to the memory device. However, the prior art fails discloses the plurality of trim sets to be transferred from the first register to the second register to allow .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137